DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suchy et al. (US 8485472).
 	Regarding claim 1, Suchy et al. discloses a seal 1 Fig. 4 for an aircraft, the seal comprising: an elongated body comprising a Y-shaped cross-section with two legs 7, 8, each of the two legs having a free end, the seal being configured to be fixed to a fairing 2 of the aircraft and configured to be applied against a surface of a lifting surface 3 of the aircraft, wherein the seal further comprises a flexible connection 5 extending between the free ends of the two legs.
 	Regarding claim 3, Suchy et al. discloses wherein the flexible connection 5 spans along a length of the elongated body. 	Regarding claim 4, Suchy et al. discloses wherein each leg 7, 8 comprises two opposite sides, an inner side facing the other leg and an outer side opposite to the inner side, the flexible connection 5 being joined to the inner sides of the legs. 	Regarding claim 5, Suchy et al. discloses wherein a length of the flexible connection 5 in a cross-section of the seal is configured such that, in a cruise condition of the aircraft, the flexible connection is capable of supporting tension loads due to a separation between both legs. 	Regarding claim 8, Suchy et al. discloses wherein the flexible connection 5 comprises silicone rubber (soft rubber). 	Regarding claim 14, Suchy et al. discloses an aircraft comprising: a lifting surface 3 and a fairing 2, the lifting surface and the fairing defining a gap between them, a seal 1 located in the gap, the seal comprising an elongated body comprising a Y-shaped cross-section with two legs 7, 8, the two legs each having a free end, the elongated body fixed to the fairing and applied against the surface of the lifting surface, wherein the seal further comprises a flexible connection 5 extending between the free ends of the two legs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchy et al. in view of Bastiaansen (WO 2017007304).
 	Regarding claim 6, Suchy et al. discloses the invention as claimed above but fails to explicitly disclose a tab extending from one of the legs.  Bastiaansen, a seal for an aircraft Fig. 3, discloses the use of a tab 120 extending from one of the legs 110’.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the legs of Suchy with a tab attached thereto as taught by Bastiaansen in order to provide additional support and continuity of the seal.
 	Regarding claim 7, the combination discloses wherein the tab (120 of Bastiaansen) is capable of being covered by a leg (120ac of Bastiaansen) of a contiguous seal.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchy et al. in view of Blades (US 20190193832). 	Regarding claim 9, Suchy et al. discloses the invention as claimed above but fails to explicitly disclose that the flexible connection comprises a covering layer of glass fabric.  Blades, a seal 201 for an aircraft, discloses the use of a seal comprising a glass fabric.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the seal of Suchy et al. with a glass fabric as taught by Blades in order to provide a reinforcement feature to help ensure that an efficient seal is maintained.  (Para. 0015 – 0017 of Blades) 	Regarding claims 10 and 11, the combination discloses wherein the flexible connection 5 comprises two sides, an inner side located towards the two legs and an outer side opposite to the inner side, the outer side of the flexible connection comprising a covering layer of polyester fabric (Para. 0018 of Blades).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchy et al. in view of Gauthie et al. (US 20100282903). 	Regarding claim 12, Suchy et al. discloses the invention as claimed above but fails to explicitly disclose a reinforcement of at least one leg.  Gauthie et al., shows this to be well known in the art.  Gauthie et al. discloses the use of a reinforcement 44 Fig. 6B of at least one leg.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the Suchy et al. seal with a reinforcement as taught by Gauthie et al. in order to improve the stiffness of  the seal to ensure its proper functioning.  (Para. 0043 of Gauthie et al.) 	Regarding claim 13, the combination discloses a material of the reinforcement (44 of Gauthie et al.) is glass fiber or polyester.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675